 In theMatter Of REMINGTON RAND INC.andALLIED PRINTING TRADESCOUNCIL OF GREATER NEW YORK, ACTING IN BEHALF OF THE NEWYORK TYPOGRAPHICAL UNION #6, THE NEW YORK PRINTING PRESS-MEN'S UNION #51, NEW YORK PRESS ASSISTANTS' UNION #23, PAPERHANDLERSAND STRAIGHTENERS' UNION # 1, LOCAL UNIONS Nos. 25 AND119 AND LOCAL UNION #43 AND 66 OF THE INTERNATIONALBROTHER-HOOD OF BOOKBINDERSCase No. R-11252.-Decided September 17, 19J2Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mrs. Elinore M. Herrick,for the Board.Mr. W. M.Huber,of New York City,for the Company.Mr. VincentJ.Ferris,of New York City, for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition duly filed by Allied Printing Trades Council ofGreater New York, herein called the Union, acting in behalf of theNew York Typographical Union #6; the New York Printing Press-men's Union #51, New York Press Assistants' Union #23, PaperHandlers,and Straighteners' Union #1, Local Unions Nos:'25 and 119and Local Union #43 and 66 of the International Brotherhoodof Bookbinders, alleging that a question affecting commerce hadarisenconcerning the representation of employees of RemingtonRand Inc., Brooklyn, New York, herein called the Company, engagedin operating a printing plant at Brooklyn, New York, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice.On August 19, 1942, before a hearing was held, the Company,the Union, and the Regional Director.for the Second Region (NewYork City) entered into a "STIPULATION FOR CERTIFICA-TION UPON CONSENT ELECTION."44 N L R B, No 14..83 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation, an election by secret ballot was con-ducted on August 27, 1942, under the direction and supervision of theRegional Director, among all production and maintenance employeesof the Company at its Brooklyn, New York, printing plant,,excludingthe plant manager and office employees, for the purpose of determiningwhether or not a majority of the employees described above desired to,be represented by the Union.On August 28, 1942, the Regional Director issued and duly, servedupon the - parties an Election Report.No objections to the conductof the ballot or to the Election Report have-been filed by either ofthe parties.As to the balloting and its results, the Regional Director reported asfollows :'Total on eligibility list-------------------------------------69Total ballots cast------------------------------------------60Total ballots challenged------------------------------------0Total blank ballots----------------------------------------0Total void ballots-----------------------------------------0Total valid votes counted----------------------------------60Votes east for Allied Printing Trades Council of Greater New'York --------------------------------Votes cast against aforementioned union--------------------2Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Remington Rand Inc., Brooklyn, New York,within the meaning of Section 9 (c) and Section-2 (6) and (7) of,the National Labor Relations Act.2.All production and maintenance employees of the Company at.its Brooklyn, New York, printing plant, excluding the plant manager,ancl,office employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.3.,Allied Printing Trades Council of Greater New York has beendesignated and selected by a majority of the employees in the appro-priate unit as their representative for the purposes of collective bar-gaining and is the exclusive representative of all employees in saidunit, within the meaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the po-,yer vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, REMINGTON RAND INC.85IT IS HEREBY CERTIFIEDthatAllied Printing Trades Council ofGreater New York has been designated and selected by a majorityof all production and maintenance employees of Remington Rand Inc.,Brooklyn, New York, at its Brooklyn, New York, plant, excludingthe plant manager and office employees, as their representative for thepurposes of collective^barbaining and that, pursuant to Section .9 (a)of the Act, Allied Printing Trades Council of Greater New York isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to, rates of pay, wages, 'hours ofemployment, and other conditions of employment.MR. WM. M. LEISERSON'took no part in the consideration of the aboveDecision and Certification of Representatives.I